Snodgrass, J.
The Sheriff of Jefferson County brought the plaintiffs in error from the jail in Dandridge to this Court for trial. In the bill of cost he was alloAved mileage going and returning for one of the prisoners only, and he moves to retax the cost so as to allow him mileage for the other also.
The Code, § 5316, sub-sec. 28, provides that the Sheriff is alloAved to demand and receive, for re*270moving any criminal from one county to another, per mile, going and returning, ten cents.
It is agreed that the Sheriff made but one trip; and the question is, is he entitled to the compensation for the trip, without reference to the number of prisoners brought] or. to compensation of ten cents per mile for each prisoner removed on said trip, no other compensation for expense being allowed? The statute intends the compensation to be for each criminal removed, without reference to the number of trips required or taken in the removal.
The cost will be retaxed accordingly.